Citation Nr: 0724975	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1976 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue for further 
development in December 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
bilateral foot disability. In a February 2006 statement, the 
veteran apparently reported for the first time that she has 
received treatment for her bilateral foot disability at the 
VA Medical Center (VAMC) in Loma Linda, California.  The 
Board regrets having to further delay appellate review, but 
as VA medical records are constructively of record and must 
be obtained, the RO should obtain all VA treatment records 
from the Loma Lima VAMC.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet.App. 611 (1992).   

Further, in January 2006 and September 2006 statements, the 
veteran claimed that her bilateral foot disability was 
proximately due to her service-connected left knee strain.  
The Board finds that a VA examination and opinion is 
necessary to determine whether a medical nexus exists between 
the veteran's non-service bilateral foot disability and the 
veteran's service-connected left knee strain.  Moreover, the 
Board notes that when determining service connection, all 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).   
An April 2006 private opinion indicated that the veteran's 
bilateral foot disability was related to her arthritic 
problems suffered during her active duty service.  Thus, the 
VA examination should also include an opinion as to whether 
any current bilateral foot disability is directly related to 
any injury or disease that occurred during active duty 
service.  See 38 C.F.R. § 3.159(c)(4).
 



 Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all pertinent VA 
treatment records from the VA Medical 
Center in Loma Linda, California.  

2.  The veteran should be scheduled for a 
VA orthopedic examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All disorders of the feet 
found on examination should be clearly 
reported.  Any medically indicated tests, 
such as x-rays, should be accomplished.  

After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral foot 
disability is causally related to 
service?    

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral foot 
disability is proximately due to, or 
caused by, the veteran's service-
connected left knee strain?  

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral foot 
disability has been aggravated by the 
veteran's service-connected left knee 
strain? 

3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted either on a 
direct or secondary (including by 
aggravation) basis.  If the benefit 
sought on appeal is not granted, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



